             Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 1 of 47


       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                                        SOUTHERN DIVISION

1. LAMIN KAMARA,
2. AMINATA KAMARA (SUING FOR
HERSELF AND ON BEHALF OF
MINOR, SK)

             7603 Riverdale Rd
             Apt. 424
             New Carrolton, MD 20784                     Civil Action No. 8:21-cv-01005

                     Plaintiffs
      v.

ALDI Inc. (Maryland)
1200 N. Kirk Rd                                            JURY TRIAL DEMANDED
Batavia, IL 60510

             Serve: Aldi Inc. (Maryland)
             The Corporation Trust, Inc
             2405 York Rd., Suite 201
             Lutherville, MD 21093-2264
                     Defendant




                                           COMPLAINT


      Plaintiffs Lamin Kamara, Aminata Kamara, and SK (hereinafter “Plaintiffs”), through their

  undersigned counsel, for their Complaint against Defendant Aldi, Inc. (Maryland) (hereinafter

  “Defendant”), allege the following:

                                    JURISDICTION AND VENUE

  1. This Court has subject matter jurisdiction over this action under 28 U.S.C. §1332(a)(1) because
      Plaintiff and Defendant are citizens of different states, and the amount in controversy exceeds

      $75,000.00.
                 Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 2 of 47

    2. This Court has personal jurisdiction over the Defendant because the Defendant has several

         business offices in the State of Maryland, and the incident leading to this suit occurred in the State

         of Maryland.
    3. This Court has venue under 28 U.S.C. §1391(a)(2) because all or a substantialpart of the events that

         gave rise to Plaintiffs’ claims transpired in the State of Maryland, including the sale of the products

         that caused the Plaintiffs’ injury. Further, Plaintiffs reside in the State of Maryland.

                                                            PARTIES

    4. Plaintiffs are Citizens of Maryland, residing at 7603 Riverdale Road, Apt. 424, New Carrollton,

         MD 20784.

    5. Defendant, ALDI Inc. is, and at all times relevant hereto was, a citizen of the State of Illinois,

         with its U.S. Corporate office at 1200 N. Kirk Road, Batavia, Illinois, IL 60510 1.

                                                 FACTUAL STATEMENTS

    6. On or about January 10, 2020, the Plaintiffs went to the 3025 Hamilton Street, Hyattsville,

         Maryland branch of the Defendant’s store where the first Plaintiff purchased several cans of

         Greek Vanilla Bean Yogurt. See Exhibit A attached herewith.


    7. Unfortunately, these products willfully sold by the Defendant had expired and caused

         significant health problems for the Plaintiffs who were rushed to the Alexandria Hospital

         Emergency Department, Alexandria, Virginia and diagnosed with severe diarrhea, abdominal

         pain, and nausea. Initial discharge papers from the Plaintiffs’ emergency room visit are hereto

         attached and marked Exhibit B.

    8. That the Plaintiffs reported this matter to the Hyattsville City Police who upon investigation

         recovered dozens of expired containers of yogurt from the Hyattsville, Maryland Aldi store


1
 Any reference to Defendant shall include its corporate officers and all those empowered to act as agents of the corporation
either, explicitly or implicitly, or who are designed as agents under the doctrine of apparent agency. To the extent individual
agents are responsible for the actions alleged in this Complaint, they are hereby incorporated by reference within the term
“Defendant”.
                                                                2
             Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 3 of 47

   shelfs.

9. That the first and second Plaintiffs have as a direct result of the negligence of theDefendant,

   missed several days of work.

10. That the Plaintiffs and Minor, SK (8 years old), suffered from severe stomach cramps,

   intermittent diarrhea and nausea.

11. That the Plaintiffs have spent thousands of dollars in medical care and drugs as a result of the

   negligence of the Defendant. See Exhibit C attached. That Plaintiffs were injured by the actions

   of the Defendant and were possibly infected with Ecoli.

12. According to the Center for Disease Control (CDC), symptoms of Shiga toxin- producing E. coli

   (STEC) infection vary for each person, but often include severe stomach cramps, diarrhea (often

   bloody), and vomiting. Some people may have a fever, which usually is not very high

   (less than 101°F/38.5°C). Most people get better within 5 to 7 days. Some infections are very

   mild, but others are severe or even life-threatening.

13. Most people with a STEC infection start feeling sick 3 to 4 days after eating or drinking

   something that contains the bacteria. However, illnesses can start anywhere from 1 to 10 days

   after exposure. Sometimes with diarrhea that lasts for more than 3 days or diarrhea that is

   accompanied by a fever higher than 102°F, blood in the stool, or there is so much vomiting that

   the patient cannot keep liquids down and the patient passes very little urine.

14. That it was at a point feared that the minor, SK may have developed Hemolytic Uremic

   Syndrome.

15. That about 5 to 10% of people who are diagnosed with STEC infection develop a potentially

   life-threatening complication known as Hemolytic Uremic Syndrome (HUS). HUS develops

   about 7 days after symptoms first appear, when diarrhea is improving. Clues that someone is

   developing HUS include decreased frequency of urination, feeling very tired, and losing pink

                                                 3
           Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 4 of 47

   color in cheeks and inside the lower eyelids. People with HUS should be hospitalized because

   their kidneys may stop working and they maydevelop other serious problems. Most people with

   HUS recover within a few weeks, but some suffer permanent damage or die. That luckily, HUS

   was eventually ruled out and            slowly regained his health.

16. That although healthy persons may consume contaminated foods without becoming ill

   those at increased risk for infection may become ill with listeriosisafter eating food

   contaminated with even a few bacteria.

17. That according to the Center for Disease Control (CDC), an estimated 73,480 illnesses due to E.

   coli infections occur each year in the United States, leading to an estimated 2,168

   hospitalizations and 61 deaths annually, and it is an important cause of acute renal failure in

   children.

               I. CAUSE OF ACTION- NEGLIGENCE, NEGLIGENCE PER SE.

   The allegations contained in paragraphs 1 – 17 above, are repeated as if fully rewrittenherein.


18. The Defendant was Negligent in selling expired and contaminated, and Defendant acted

   intentionally and/or recklessly.

19. Defendant was negligent, wanton, careless and/or acted recklessly knowing or was in a position
    to know, that:

    1.      The Yogurt sold to the Plaintiffs had expired and was contaminated, and therefore a

            poison capable of causing considerable harm to the Plaintiffs.

    2.      The products sold by the Defendant to the Plaintiffs actually caused the Plaintiffs harm.

                        II. CAUSE OF ACTION- INJURY TO PERSON

20. As a direct result of the actions of the Defendant, the Plaintiffs suffered injury.


21. WHEREFORE, the Plaintiffs hereby demand Judgment against the Defendant and requests,

   the sum of one hundred and two thousand dollars only ($102,000.00) for medical expenses, pain
                                                  4
        Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 5 of 47

and suffering and emotional distress, for all Plaintiffs. Lost wages for the First and Second

Plaintiffs. Plaintiff also demands Attorney fees and such other relief as the Court deems fair and

just.

                                       JURY DEMAND

Plaintiffs demand a jury trial on all the matter raised in the complaint.



                                                                Respectfully Submitted, this 23rd
                                                                day of April 2021

                                                                 Obineche Law Firm, LLC



                                                                __/s/___________________
                                                               Ejike H. Obineche, Esq.
                                                               MD Bar No. 14726
                                                               6305 Ivy Lane
                                                               Suite 640
                                                               Greenbelt, MD 20770
                                                               301-479-1222 phone
                                                               301-479-1232 fax
                                                               eho@obinechelaw.com



                                                              Ike Agwuegbo Esq
                                                              Ike Agwuegbo & Co P. C.
                                                              575 Lexington Avenue, 4th Floor,
                                                              New York, N.Y. 10022
                                                              PRO HAC VICE APPLICATION
                                                              PENDING




                                              5
 Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 6 of 47




EXHIBIT A
3/18/2021                    Yahoo Mail - Re: Food poisoning proof and relevant documents
            Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 7 of 47




                                                                                            2/8
3/18/2021                    Yahoo Mail - Re: Food poisoning proof and relevant documents
            Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 8 of 47




                                                                                            3/8
3/18/2021                    Yahoo Mail - Re: Food poisoning proof and relevant documents
            Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 9 of 47




                                                                                            5/8
3/18/2021                     Yahoo Mail - Re: Food poisoning proof and relevant documents
            Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 10 of 47




                                                                                             7/8
 Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 11 of 47




EXHIBIT B
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 12 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 13 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 14 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 15 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 16 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 17 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 18 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 19 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 20 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 21 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 22 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 23 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 24 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 25 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 26 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 27 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 28 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 29 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 30 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 31 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 32 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 33 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 34 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 35 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 36 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 37 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 38 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 39 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 40 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 41 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 42 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 43 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 44 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 45 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 46 of 47
Case 8:21-cv-01005-TJS Document 2 Filed 04/27/21 Page 47 of 47
